Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s application filed on March 19, 2020. Claims 1-20 have been allowed for the reasons set forth below.

Allowable Subject Matter
4.	Claims 1-20 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Schlienz et al., U.S. Patent No. US 9,685,077, hereinafter referred to Schlienz.

6.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

A traffic information processing method, implemented by a first traffic control unit, wherein the traffic information processing method comprises: obtaining a traffic application type and first traffic information of a traffic target object, wherein the traffic application type indicates a to-be-processed traffic scenario; determining an interaction coverage area based on the traffic application type and the first traffic information, wherein the interaction coverage area indicates a geographic area related to the to-be-processed traffic scenario; determining a second traffic control unit based on the interaction coverage area and a management area of the second traffic control unit, wherein there is an overlapping area between a management area of the second traffic control unit and the interaction coverage area, and wherein the second traffic control unit is different from the first traffic control unit; and sending the first traffic information to the second traffic control unit.

7.	Claims 2-5 depend from claim 1 and are therefore allowable.

8.	Regarding independent claim 6, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

A traffic information processing method, implemented by a first traffic control unit, wherein the traffic information processing method comprises: obtaining a traffic application type and first traffic information of a traffic target object, wherein the traffic application type indicates a to-be-processed traffic scenario; determining an interaction coverage area based on the traffic application type and the first traffic information, wherein the interaction coverage area indicates a geographic area related to the to-be-processed traffic scenario; and sending the first traffic information to a second traffic control unit when determining that there is an overlapping area between the interaction coverage area and a management area other than the first traffic control unit, wherein the first traffic control unit comprises a management area of the first traffic control unit and the second traffic control unit comprises a management area of each traffic control unit.

7-9 depend from claim 6 and are therefore allowable.

10.	Regarding independent claim 10, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

A traffic information processing apparatus, comprising: a processor configured to: obtain a traffic application type and first traffic information of a traffic target object, wherein the traffic application type indicates a to-be-processed traffic scenario; determine an interaction coverage area based on the traffic application type and the first traffic information, wherein the interaction coverage area indicates a geographic area related to the to-be-processed traffic scenario; and determine a second traffic control unit based on the interaction coverage area and a management area of the second traffic control unit known to a first traffic control unit, wherein there is an overlapping area between a management area of the second traffic control unit and the interaction coverage area, and the second traffic control unit is different from the first traffic control unit; and a transceiver, coupled to the processor, and configured to send the first traffic information to the second traffic control unit.

11.	Claims 11-14 depend from claim 10 and are therefore allowable.

12.	Regarding independent claim 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

A traffic information processing apparatus, comprising: a memory comprising instructions; and a processor coupled to the memory and configured to execute the instructions that cause the processor to: obtain a traffic application type and first traffic information of a traffic target object, wherein the traffic application type indicates a to-be-processed traffic scenario; and determine an interaction coverage area based on the traffic application type and the first traffic information, wherein the interaction coverage area indicates a geographic area related to the to-be-processed traffic scenario; determine an overlapping area between the interaction coverage area and a management area of a traffic control unit other than a first traffic control unit; and a transceiver, coupled to the processor, and configured to send the first traffic information to a second traffic control unit when the processor determines that there is the overlapping area between the interaction coverage area and the management area of the traffic control unit other than the first traffic control unit, wherein the traffic information processing apparatus comprises a management area of the traffic information processing apparatus, and wherein the second traffic control unit comprises a management area of each traffic control unit.

13.	Claims 16-18 depend from claim 15 and are therefore allowable.

14.	Regarding independent claim 19, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

A computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium that, when executed by a processor, cause a traffic information processing apparatus to: obtain a traffic application type and first traffic information of a traffic target object, wherein the traffic application type indicates a to-be-processed traffic scenario; determine an interaction coverage area based on the traffic application type and the first traffic information, wherein the interaction coverage area indicates a geographic area related to the to-be-processed traffic scenario; determine a second traffic control unit based on the interaction coverage area and a management area of a traffic control unit known to a first traffic control unit, wherein there is an overlapping area between a management area of the second traffic control unit and the interaction coverage area, wherein the second traffic control unit is different from the first traffic control unit; and send the first traffic information of the traffic target object to the second traffic control unit.

15.	Claim 19 is therefore allowable.

16.	Regarding independent claim 20, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

A computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium that, when executed by a processor, cause a traffic information processing apparatus to: obtain a traffic application type and first traffic information of a traffic target object, wherein the traffic application type indicates a to-be-processed traffic scenario; determine an interaction coverage area based on the traffic application type and the first traffic information, wherein the interaction coverage area indicates a geographic area related to the to-be-processed traffic scenario; determine an overlapping area between the interaction coverage area and a management area of a traffic control unit other than a first traffic control unit; and send the first traffic information to a second traffic control unit when there is the overlapping area between the interaction coverage area and the management area of the traffic control unit other than the first traffic control unit, wherein the first traffic control unit comprises a management area of the first traffic control unit and the second traffic control unit comprises a management area of each traffic control unit.

17.	Claim 20 is therefore allowable.

18.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665